 



Exhibit 10.25
PROMISSORY NOTE

     
$12,500.00
  February 7, 2006

     FOR VALUE RECEIVED, and intending to be legally bound, Tenby Pharma Inc.
(the “Maker”), hereby unconditionally and irrevocably promises to pay to the
order of Randy Milby (the “Payee”), in lawful money of the United States of
America, the sum of twelve thousand five hundred dollars ($12,500.00) on or
before the earlier of (i) December 31, 2010 or (ii) the date that the Maker (or
a wholly owned subsidiary of the Maker) consummates a merger or similar
transaction with an operating business (the “Maturity Date”).
     Interest shall accrue on the outstanding principal balance of this
Promissory Note on the basis of a 360-day year daily from the date of issuance
until paid in full at the rate of four percent (4%) per annum, and shall be due
and payable at the Maturity Date, or the prepayment date, if any, whichever is
earlier. This Promissory Note may be prepaid in whole or in part at any time or
from time to time prior to the Maturity Date.
     For purposes of this Promissory Note, an “Event of Default” shall occur if
the Maker shall: (i) fail to pay the entire principal amount of this Promissory
Note when due and payable, (ii) admit in writing its inability to pay any of its
monetary obligations under this Promissory Note, (iii) make a general assignment
of its assets for the benefit of creditors, or (iv) allow any proceeding to be
instituted by or against it seeking relief from or by creditors, including,
without limitation, any bankruptcy proceedings.
     In the event that an Event of Default has occurred, the Payee or any other
holder of this Promissory Note may, by notice to the Maker, declare this entire
Promissory Note to be forthwith immediately due and payable, without
presentment, demand, protest or further notice of any kind, all of which are
hereby expressly waived by the Maker. In the event that an Event of Default
consisting of a voluntary or involuntary bankruptcy filing has occurred, then
this entire Promissory Note shall automatically become due and payable without
any notice or other action by Payee. Commencing five days after the occurrence
of any Event of Default, the interest rate on this Note shall accrue at the rate
of 8% per annum.
     The nonexercise or delay by the Payee or any other holder of this
Promissory Note of any of its rights hereunder in any particular instance shall
not constitute a waiver thereof in that or any subsequent instance. No waiver of
any right shall be effective unless in writing signed by the Payee, and no
waiver on one or more occasions shall be conclusive as a bar to or waiver of any
right on any other occasion.
     Should any part of the indebtedness evidenced hereby be collected by law or
through an attorney-at-law, the Payee or any other holder of this Promissory
Note shall, if permitted by applicable law, be entitled to collect from the
Maker all reasonable costs of collection, including, without limitation,
attorneys’ fees.

 



--------------------------------------------------------------------------------



 



     All notices and other communications must be in writing to the address of
the party set forth in the first paragraph hereof and shall be deemed to have
been received when delivered personally (which shall include via an overnight
courier service) or, if mailed, three (3) business days after having been mailed
by registered or certified mail, return receipt requested, postage prepaid. The
parties may designate by notice to each other any new address for the purpose of
this Promissory Note.
     Maker hereby forever waives presentment, demand, presentment for payment,
protest, notice of protest, and notice of dishonor of this Promissory Note and
all other demands and notices in connection with the delivery, acceptance,
performance and enforcement of this Promissory Note.
     This Promissory Note shall be binding upon the successors and assigns of
the Maker, and shall be binding upon, and inure to the benefit of, the
successors and assigns of the Payee.
     This Promissory Note shall be governed by and construed in accordance with
the internal laws of the State of New York. All disputes between the Maker and
the Payee relating in any way to this Promissory Note shall be resolved only by
state and federal courts located in New York County, New York, and the courts to
which an appeal therefrom may be taken.
     IN WITNESS WHEREOF, the undersigned Maker has executed this Promissory Note
as of February 7, 2006.

                  MAKER:    
 
                TENBY PHARMA INC.    
 
           
 
  By:        /s/ Randy Milby    
 
     
 
     Name: Randy Milby    
 
           Title: President    

2